120 Mich. App. 165 (1982)
328 N.W.2d 24
BULLY
v.
GENERAL MOTORS CORPORATION
Docket No. 59153.
Michigan Court of Appeals.
Decided October 6, 1982.
Dean, Dean, Segar, Hart & Schulman, P.C. (by Robert L. Segar), for plaintiffs.
Garan, Lucow, Miller, Seward, Cooper & Becker, P.C. (by Joseph Kochis), for defendant.
*168 Before: D.E. HOLBROOK, JR., P.J., and T.M. BURNS and J.E. McDONALD,[*] JJ.
J.E. McDONALD, J.
Plaintiffs represent a class of female General Motors employees, all members of the UAW, who were employed at various locations throughout Michigan during the period from November 20, 1970, to March 31, 1977. Their employment was at all times governed by the terms of a collective-bargaining agreement which included provisions for various insurance benefits. By its terms, the agreement provided for sickness and accident benefits and for extended disability insurance up to a maximum of 52 weeks for any one period of disability. However, disability benefits due to any one pregnancy or resulting childbirth or complications was limited to six weeks.
Plaintiffs filed suit on November 20, 1973, claiming that the provision limiting pregnancy benefits constituted sex discrimination in violation of the Fair Employment Practices Act (FEPA), 1955 PA 251, § 3a, as amended by 1966 PA 349; MCL 423.303a; MSA 17.458(3a), repealed by 1976 PA 453, § 804, effective March 31, 1977, and replaced by the Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq., effective the same day, as well as the Equal Protection Clause of the Michigan Constitution, Const 1963, art 1, § 2. The relief sought is damages in the amount of disability benefits each class member would have received if she had been absent for a disability arising from illness or injury instead of a disability arising from pregnancy. After the case was certified as a class action, plaintiffs filed a motion for summary judgment as to liability only, on the basis of GCR 1963, 117.2(1). Defendant filed a cross-motion for summary *169 judgment based on the same court rule. By order entered June 22, 1981, the trial court granted plaintiffs' motion, finding that the provision limiting pregnancy benefits constituted sex discrimination in violation of the FEPA. In so holding, the court rejected defendant's alternative contention that pregnancy is not an "injury or sickness" included within the scope of the collective-bargaining agreement's disability insurance benefit provisions. Defendant appeals, by leave granted, the trial court's grant of summary judgment in favor of plaintiffs.
Initially, defendant argues that the prohibition against sex discrimination in employment contained in the FEPA was invalid under the title-object clause of the Michigan Constitution, Const 1963, art 4, § 24, because it was not reflected in the FEPA's title until the title was amended on October 5, 1972. Since plaintiffs represented a class of employees who worked for defendant during the period from November 20, 1970, to March 31, 1977, defendant's argument would, in effect, limit the scope of this class by prohibiting all claims arising before October 5, 1972. We do not believe such a limitation on the class of plaintiffs is proper.
The title-object clause of the Michigan Constitution provides:
"No law shall embrace more than one object, which shall be expressed in its title. No bill shall be altered or amended on its passage through either house so as to change its original purpose as determined by its total content and not alone by its title." Const 1963, art 4, § 24.
At the time the alleged discriminatory acts *170 herein occurred, the title to the FEPA, effective in 1955, provided:
"An act to promote and protect the welfare of the people of this state by prevention and elimination of discriminatory employment practices and policies based upon race, color, religion, national origin and ancestry; to create a state fair employment practices commission, defining its functions, powers and duties; and for other purposes."
However, the body of the act, having been amended by 1965 PA 344 and 1966 PA 349, also included within its prohibition discrimination based on age and sex, without an amendment to the title of the act. MCL 423.303a; MSA 17.458(3a). Subsequently, on October 5, 1972, the title to the FEPA was amended by 1972 PA 267 to include "age" and "sex" discrimination.
Defendant relies on the decision of a panel of this Court in Hudak v Ex-Cell-O Corp, 58 Mich. App. 135; 227 NW2d 251 (1975), wherein the Court affirmed a trial court's finding that the age discrimination provisions of § 3a were unconstitutional until its amendment on October 5, 1972, because they were not reflected in its title.
However, at least one judge of this Court, in the context of a sex discrimination claim, has found reason to question the holding in Hudak:
"I do not think that MCL 423.303a; MSA 17.458(3a), prior to its amendment in 1972, was unconstitutional under the title-object clause, Const 1963, art 4, § 24. The 1965 amendment to the body of the act was clearly within the title and object of the act. To the extent that Hudak v Ex-Cell-O Corp, 58 Mich. App. 135; 227 NW2d 251 (1975), holds otherwise, I think it mistaken. The title of an act need not serve as an index of all that the act contains. People v Milton, 393 Mich. 234; 224 NW2d *171 266 (1974); Hertel v Racing Comm'r, 68 Mich. App. 191; 242 NW2d 546 (1976). The title-object clause was not intended to strike down this type of amendment." Barczak v Rockwell International Corp, 68 Mich. App. 759, 767; 244 NW2d 24 (1976) (CAVANAGH, J., dissenting).
This panel agrees with Judge CAVANAGH, and plaintiffs herein, that Hudak was based on an unnecessarily broad construction of the title-object clause. As stated in Commuter Tax Ass'n v Detroit, 109 Mich. App. 667, 671-672; 311 NW2d 449 (1981), where the Court rejected the contention that a 1981 amendment to the City Income Tax Act, MCL 141.501 et seq.; MSA 5.3194(1) et seq., was violative of the title-object clause:
"Const 1963, art 4, § 24 is not offended if the substitute bill or amendment is for the same purpose as the original bill, if the substitute or amendment is in harmony with the objects and purposes of the original bill and germane thereto. United States Gypsum Co v Dep't of Revenue, 363 Mich. 548; 110 NW2d 689 (1961); Moeller v Wayne County Bd of Supervisors, 279 Mich. 505; 272 N.W. 886 (1937).

* * *
"As the Supreme Court said in Loomis v Rogers, 197 Mich. 265, 271; 163 N.W. 1018 (1917):
"`An abridgment of all those sections is not essential to a sufficient title. While it contains various related provisions not directly indicated or enumerated in the title, under the construction of this constitutional requirement, as many times reviewed by this court, if the act centers to one main general object or purpose which the title comprehensively declares, though in general terms, and if provisions in the body of the act not directly mentioned in the title are germane, auxiliary, or incidental to that general purpose, the constitutional requirement is met.'" (Emphasis added.)
See also Midland Twp v State Boundary Comm, *172 401 Mich. 641; 259 NW2d 326 (1977), app dis 435 U.S. 1004; 98 S. Ct. 1873; 56 L. Ed. 2d 386 (1978), and Sharp v Huron Valley Bd of Ed, 112 Mich. App. 18; 314 NW2d 785 (1981).
We believe that the FEPA's title, as originally enacted, did focus on one general object or purpose: the prevention and elimination of discriminatory employment practices and policies. The declaration of this single broad purpose was sufficient to meet the requirements of Const 1963, art 4, § 24. The fact that the Legislature in 1965 decided to broaden the scope of the FEPA's antidiscrimination provisions by providing in the body of the act that sex and age were additional types of prohibited discrimination did not result in the body of the act being beyond the scope of the object stated in the title of the act, even though the act's original title enumerated several types of discrimination it intended to prohibit without mentioning sex or age. We find, therefore, that the provision against sex discrimination contained in § 3a of the FEPA did not violate the title-object clause of the Michigan Constitution prior to the title's amendment on October 5, 1972.
Defendant next contends that the provisions of the collective-bargaining agreement between General Motors and the UAW did not establish a classification based on sex which violated the FEPA during the period of November 20, 1970, through March 31, 1977. In support of this contention, defendant places great reliance on General Electric Co v Gilbert, 429 U.S. 125; 97 S. Ct. 401; 50 L. Ed. 2d 343 (1976), reh den 429 U.S. 1079; 97 S. Ct. 825; 50 L. Ed. 2d 799 (1977), reh den 429 U.S. 1079; 97 S. Ct. 825; 50 L. Ed. 2d 800 (1977), where the Supreme Court held that an employer's disability plan providing sickness and accidental benefits to *173 all employees, but excluding disabilities arising from pregnancy, would not violate federal equal employment legislation, 42 USC 2000e-2(a)(1) (Title VII), absent a showing that the exclusion of pregnancy disability benefits was a "pretext" for discrimination against women. The Court found that the exclusion did not result in gender based discrimination. Rather, the Court viewed the exclusion as part of an insurance package in which there were no risks from which either men were protected and women were not, or vice versa.
Defendant also points to the Supreme Court's ruling in Geduldig v Aiello, 417 U.S. 484; 94 S. Ct. 2485; 41 L. Ed. 2d 256 (1974), where the exclusion of pregnancy-related disabilities from employees' insurance coverage was held not to amount to discrimination under the Equal Protection Clause. Defendant goes on to argue that, since the Michigan FEPA was largely modeled after and based on policy considerations similar to Title VII, see C Thorrez Industries, Inc v Civil Rights Comm, 88 Mich. App. 704; 278 NW2d 725 (1979); Civil Rights Comm v Chrysler Corp, 80 Mich. App. 368; 263 NW2d 376 (1977), this Court should follow the reasoning of Gilbert and Geduldig and find that the limitation of pregnancy benefits in the collective-bargaining agreement covering plaintiffs' employment was not impermissible sex-based discrimination. We disagree.
Initially, we note that, in a recent decision, the Michigan Supreme Court stated that neither the FEPA nor the Michigan Constitution binds Michigan courts to whatever the Congress enacts or the federal courts decide. Rather, the question of whether a particular policy or rule of federal law should be incorporated into Michigan law should be decided as a particular issue arises. Dep't of *174 Civil Rights ex rel Parks v General Motors Corp, 412 Mich. 610; 317 NW2d 16 (1982).
Several recent decisions of this Court have also held that the Gilbert Court's narrow interpretation of federal legislation does not control this state's construction of the FEPA or other fair employment legislation and have specifically rejected its reasoning. In Dep't of Civil Rights ex rel Jones v Dep't of Civil Service, 101 Mich. App. 295; 301 NW2d 12 (1980), a panel of this Court, in reviewing the impact of Gilbert on the FEPA and the successor Elliott-Larsen Civil Rights Act, pointed out that no appellate court in Michigan had considered the applicability of Gilbert on state law and discussed with approval cases from other jurisdictions which had held that they were not compelled to construe their own state statutes in the same manner as the Supreme Court had done with the federal statute. 101 Mich App 302-303. The Court went on to state:
"Although Title VII and the Michigan Civil Rights Act are worded similarly, we are not compelled to construe Michigan law in the same manner as Title VII. Interpretations of Title VII need not control where state law dictates a contrary result." (Footnote omitted.) 101 Mich. App. 303.
The Court also noted that Title VII, by its own terms, does not pre-empt state law. 42 USC 2000e-7; 42 USC 2000h-4; 101 Mich. App. 303, fn 13. See also Nickles v Brown City Community Schools, 105 Mich. App. 708; 307 NW2d 707 (1981).
In each of these cases, panels of this Court held that the exclusion or limitation of pregnancy-related disability benefits constituted sex-based discrimination in violation of the FEPA. As explained by the Jones Court:
*175 "We find ample authority under Michigan's own civil rights legislation to support a conclusion that civil service violated state law in denying disability benefits to pregnant women.

* * *
"Accordingly, we conclude that civil service's denial of pregnancy related disability benefits violated the anti-discrimination provisions contained in FEPA and its successor, the CRA. Pregnancy exclusion is not a sex neutral classification; pregnancy is a condition unique to women; therefore, any distinctions drawn on the basis of this feature works to deny women valuable rights solely on account of their sex. We conclude that `pregnancy' discrimination is included within the meaning of `sex' contained in the CRA and FEPA." 101 Mich. App. 303-304.
Based on the foregoing, we find no merit to defendant's contention that, under Michigan law, the limitation of pregnancy benefits is not sex-based discrimination.
Likewise, we find no merit in defendant's alternative argument that the Legislature acted improperly in adopting its 1978 amendment, MCL 37.2201(d); MSA 3.548(201)(d), which explicitly defines the limitation of pregnancy benefits as a form of "sex" discrimination. In enacting this amendment, the Legislature was not retroactively broadening the scope of statutory prohibitions on sex discrimination. Rather, it was merely making explicit its previous intent to include the limitation of pregnancy benefits within its definition of "sex discrimination". See concurring opinion of Judge KELLY in Jones, supra, 101 Mich App 305-308. That the Legislature did not deem it necessary to explicitly define pregnancy-related discrimination as an aspect of sex discrimination until the Supreme Court's highly questionable 1976 decision in Gilbert, is obvious.
*176 Defendant's final argument is that plaintiffs did not establish that disabilities resulting from pregnancy or childbirth are disabilities resulting from injury or sickness under the collective-bargaining agreement. Defendant argues, relying on Gilbert, supra, that, because pregnancy is not a disability resulting from sickness or injury, the provision for six weeks of pregnancy benefits is not a limitation on regular disability coverage but instead is additional coverage to which pregnant employees would not have otherwise been entitled. Defendant reasons that this result follows as a matter of contract interpretation rather than from any construction of the FEPA. We disagree and hold that the trial court properly rejected defendant's contentions on this issue.
According to the terms of § 7(a) of Article II of the collective-bargaining agreement, an employee is eligible for benefits if he or she becomes wholly or continuously disabled as the result of any injury or sickness so as to be prevented thereby from performing any and every duty of his or her occupation and is under treatment by a licensed physician during the period of this disability. Eligibility for benefits is thus couched in terms of the presence or absence of a disability, not in terms of the nature or source of the disability. An employee who is giving childbirth, or is suffering complications as a result of giving childbirth, fits within this definition of "disabled" just as well as an employee who suffers from an illness or from injuries, whether accidental or self-inflicted. The fact that the parties used the terms "injury" and "sickness" to describe common sources of disability does not compel the conclusion that disabilities based upon these sources were the only ones for which benefits would be provided. Accordingly, the *177 language of § 7(a) of the collective-bargaining agreement itself supports the conclusion that pregnancy is one type of "disability" for which the parties negotiating the agreement intended to provide benefits.
Furthermore, and perhaps even more persuasive for plaintiffs' position, the language of § 7(e) of the parties' agreement, which provides for the six-week pregnancy benefits, begins with the language "For disability caused by * * *". The term "disability" is not independently defined for purposes of § 7(e), nor is pregnancy identified as a special condition distinguishable from the disabilities described in § 7(a). The failure to adopt a special definition excluding pregnancy from the scope of the term "disability" indicates to this Court that the parties intended to include pregnancy within the general definition of disability found in § 7(a). Section 7(e) is thus subject to, rather than independent of, the provisions of § 7(a) conferring disability benefits in cases of injury or sickness.
For these reasons, we hold that the trial court's grant of summary judgment to plaintiffs on the question of liability was proper.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.